Ge@2P11 D2 F10O88P-LARP DRRHHEHR BS35FiletROO RR MO2Pafedcot pf 1
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Molle Building
One Saint Andrew's Plaza
New York, New York 10007

PL Oil ana “

September 16, 2026

FUSDC SDNY
BY ECF DOCUMENT
The Honorable Loretta A. Preska LELE UTEOR ROATEY EG. BD
United States District Judge AeT
Southern District of New York poo : * es sensmomten nei etna
500 Pearl Street DATE F :
New York, New York 10007 t Mecano

 

 

Re: United States v. Jeanluc Joiles & Jaime Rosario Jr., 19 Cr. 807 (LAP)
Dear Judge Preska:

The Court recently adjourned a status conference in the above-captioned case to October
15, 2020 at 2:00 p.m. The Government moves, with the consent of both defense counsel, that time _
be excluded under the Speedy Trial Act through October 15, 2020. Such an exclusion would be

"_in the interest of justice as it would allow for discussions concerning a disposition of this matter
and the review of discovery to continue. See 18 U.S.C. § 3161(h)(7)A).

Respectfully submitted,
£6 Oke KEL)

AUDREY STRAUSS
Oe “he fb ¢ EF 7, AA. Y. c ‘eles | Acting United States Attorney

LEcel! Jlex bere

Y Ae G. Nessim

7 f J7f. Lt Assistant United States Attorney
(212) 637-2486

 

 

 

 
